      CASE 0:19-cv-02735-JRT-HB Document 32 Filed 04/08/20 Page 1 of 1


                                          CJC
                            CONSUMER JUSTICE CENTER, P.A.
                                          367 Commerce Court
                                     Vadnais Heights, MN 55127
                                      Telephone: (651) 770-9707
                                       Facsimile: (651) 704-0907
                        Internet Address: http://www.consumerjusticecenter.com


                                             April 8, 2020
Via ECF

The Honorable Chief Judge John R. Tunheim
United States District Court
15 U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415

      Re:    Pederson et al v. Donald J. Trump
             Our File No.: 11500
             COURT FILE NO.: 19-cv-02735-JRT-HB

Dear Chief Judge Tunheim:

       I am one of the attorneys representing the Plaintiffs in the above-captioned matter.
The parties are still briefing Defendant’s Motion to Dismiss/Compel Arbitration and the
hearing is set for April 27, 2020. In accordance with the instructions from Your Honor’s
chambers, Plaintiffs submit the attached recent case from the Northern District of Illinois
decided on March 25, 2020 entitled Wilson v. Redbox Automated Retail. LLC, No. 19-cv-
01993, 2020 WL 1445622 (N.D. Ill. March 25, 2020). This Telephone Communication
Protection Act (TCPA) case, while not binding on this Court, provides analysis
supporting Plaintiff’s position that the consumer is not bound to an arbitration agreement
where there was no assent to the terms of use.

      Thank you for considering this supplemental case.

                                                                                     Very truly yours,

                                                                                     s/Thomas J. Lyons Jr.
                                                                                     Thomas J. Lyons Jr.
TJR/aw
Enclosure
Cc: All Counsel of Record (Via ECF)




                                     A Law Firm Protecting the Rights of Consumers
